Name: Commission Implementing Regulation (EU) NoÃ 287/2013 of 22Ã March 2013 amending Annexes IV and VIII to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy
 Type: Implementing Regulation
 Subject Matter: economic geography;  agricultural policy;  agricultural activity;  EU finance
 Date Published: nan

 26.3.2013 EN Official Journal of the European Union L 86/12 COMMISSION IMPLEMENTING REGULATION (EU) No 287/2013 of 22 March 2013 amending Annexes IV and VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for the farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular points (a) and (b) of Article 8(2) and the second subparagraph of Article 40(1) thereof, Whereas: (1) Article 10b of Regulation (EC) No 73/2009 provides for the possibility for Member States having applied the voluntary modulation in respect of calendar year 2012 to continue reducing direct payments in respect of calendar year 2013. The United Kingdom notified the Commission of its decision to use this possibility, which resulted in Commission Implementing Decision 2013/146/EU of 20 March 2013 fixing the amount resulting from the application of voluntary adjustment in the United Kingdom for the calendar year 2013 (2). It is therefore appropriate to review the corresponding ceiling as referred to in Article 8 of Regulation (EC) No 73/2009. (2) Greece, Spain, Luxembourg, Malta and the United Kingdom notified the Commission of their intention to provide support to vine-growers for 2014 by allocating payment entitlements in accordance with Articles 103(o) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3). The respective national ceilings as referred to in Article 40(1) of Regulation (EC) No 73/2009 should therefore be adapted accordingly. (3) The information to be notified by the Member States in accordance with Article 188a(3) of Regulation (EC) No 1234/2007 on the areas grubbed up and in accordance with Article 40(1) of Regulation (EC) No 73/2009 on the regional average of the value of the entitlements of the grubbed up areas were not yet known when the net ceilings referred to in Article 8 of Regulation (EC) No 73/2009 were set out, for 2013, in Annex IV to that Regulation as amended by Regulation (EU) No 671/2012 of the European Parliament and of the Council (4). The amounts of those ceilings were therefore based on estimates. Following the notifications of Germany, Greece, Spain, France, Italy Luxembourg, Austria, Portugal and Slovenia pursuant to Article 188a(3) of Regulation (EC) No 1234/2007 and Article 40(1) of Regulation (EC) No 73/2009, the amounts of the ceilings set out in Annex IV to Regulation (EC) No 73/2009 for 2013 should be reviewed. (4) Annexes IV and VIII to Regulation (EC) No 73/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annexes IV and VIII to Regulation (EC) No 73/2009 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 82, 22.3.2013, p. 58. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 204, 31.7.2012, p. 11. ANNEX Annexes IV and VIII to Regulation (EC) No 73/2009 are amended as follows: (1) Annex IV is replaced by the following: ANNEX IV National net ceilings referred to in Article 8 (million EUR) Calendar year 2009 2010 2011 2012 2013 Belgium 583,2 575,4 570,8 569,0 569,0 Czech Republic 825,9 903,0 Denmark 987,4 974,9 966,5 964,3 964,3 Germany 5 524,8 5 402,6 5 357,1 5 329,6 5 329,6 Estonia 92,0 101,2 Ireland 1 283,1 1 272,4 1 263,8 1 255,5 1 255,5 Greece 2 561,4 2 365,4 2 359,4 2 344,5 2 344,5 Spain 5 043,7 5 066,4 5 037,4 5 055,3 5 055,3 France 8 064,4 7 946,1 7 880,7 7 853,0 7 853,0 Italy 4 345,9 4 151,6 4 128,2 4 127,8 4 127,8 Cyprus 49,1 53,5 Latvia 133,9 146,4 Lithuania 346,7 379,8 Luxembourg 35,6 35,2 35,1 34,7 34,7 Hungary 1 204,5 1 313,1 Malta 5,1 5,5 Netherlands 836,9 829,1 822,5 830,6 830,6 Austria 727,6 721,7 718,2 715,7 715,7 Poland 2 787,1 3 043,4 Portugal 590,5 574,3 570,5 566,6 566,6 Slovenia 131,6 144,3 Slovakia 357,9 385,6 Finland 550,0 544,5 541,1 539,2 539,2 Sweden 733,1 717,7 712,3 708,5 708,5 United Kingdom 3 373,1 3 345,4 3 339,4 3 336,1 3 353,7 (2) Annex VIII is replaced by the following: ANNEX VIII National ceilings referred to in Article 40 Table 1 (thousand EUR) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 614 179 611 817 611 817 614 855 614 855 614 855 614 855 614 855 Denmark 1 030 478 1 031 321 1 031 321 1 049 002 1 049 002 1 049 002 1 049 002 1 049 002 Germany 5 770 254 5 771 981 5 771 994 5 852 938 5 852 938 5 852 938 5 852 938 5 852 938 Greece 2 380 713 2 228 588 2 231 798 2 233 227 2 233 227 2 217 227 2 217 227 2 217 227 Spain 4 858 043 5 119 045 5 125 032 5 304 642 5 304 642 5 161 893 5 161 893 5 161 893 France 8 407 555 8 423 196 8 425 326 8 527 494 8 527 494 8 527 494 8 527 494 8 527 494 Ireland 1 342 268 1 340 521 1 340 521 1 340 869 1 340 869 1 340 869 1 340 869 1 340 869 Italy 4 143 175 4 210 875 4 234 364 4 379 985 4 379 985 4 379 985 4 379 985 4 379 985 Luxembourg 37 518 37 569 37 679 37 671 37 671 37 084 37 084 37 084 Netherlands 853 090 853 169 853 169 897 751 897 751 897 751 897 751 897 751 Austria 745 561 747 344 747 425 751 788 751 788 751 788 751 788 751 788 Portugal 608 751 589 811 589 991 606 551 606 551 606 551 606 551 606 551 Finland 566 801 565 520 565 823 570 548 570 548 570 548 570 548 570 548 Sweden 763 082 765 229 765 229 770 906 770 906 770 906 770 906 770 906 United Kingdom 3 985 895 3 976 425 3 976 482 3 988 042 3 988 042 3 987 922 3 987 922 3 987 922 Table 2 (1) (thousand EUR) Bulgaria 287 399 336 041 416 372 499 327 580 087 660 848 741 606 814 295 Czech Republic 559 622 654 241 739 941 832 144 909 313 909 313 909 313 909 313 Estonia 60 500 71 603 81 703 92 042 101 165 101 165 101 165 101 165 Cyprus 31 670 38 928 43 749 49 146 53 499 53 499 53 499 53 499 Latvia 90 016 105 368 119 268 133 978 146 479 146 479 146 479 146 479 Lithuania 230 560 271 029 307 729 346 958 380 109 380 109 380 109 380 109 Hungary 807 366 947 114 1 073 824 1 205 037 1 318 975 1 318 975 1 318 975 1 318 975 Malta 3 752 4 231 4 726 5 137 5 503 5 102 5 102 5 102 Poland 1 877 107 2 192 294 2 477 294 2 788 247 3 044 518 3 044 518 3 044 518 3 044 518 Romania 623 399 729 863 907 473 1 086 608 1 264 472 1 442 335 1 620 201 1 780 406 Slovenia 87 942 103 394 117 423 131 575 144 274 144 274 144 274 144 274 Slovakia 240 014 280 364 316 964 355 242 388 176 388 176 388 176 388 176 (1) Ceilings calculated taking into account of the schedule of increments provided for in Article 121.